Citation Nr: 1420467	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran served on active duty service from September 1953 to September 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the Board at a March 2014 hearing at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus was first manifest during active service and has persisted chronically since.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts entitlement to service connection for tinnitus as directly related to his active service.  Specifically, he asserts he was exposed to significant acoustic trauma from being an observer of bomb testing without hearing protection.  He further indicates his tinnitus had its onset during service and continues to this date.  See September 2009 Veteran's Statement, October 2009 VA Audiological Examination, June 2010 Veteran's Statement, September 2011 VA Audiological Examination, March 2013 Board Hearing Transcript.  Initially, the Board finds the Veteran's report of observing bomb testing credible and concedes such exposure would constitute acoustic trauma.

The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and persistent symptoms since service sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  

The Veteran was provided VA audiological examinations in October 2009 and September 2011 to address the nature and etiology of his tinnitus.  A November 2009 addendum was provided in regards to the October 2009 opinion.  Following a review of the Veteran's pertinent medical history, including service treatment records, and a clinical examination of the Veteran, both the VA examiners opined that the etiology of the Veteran's tinnitus could not be determined without resorting to mere speculation.   

However, the Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since his period of active service.  See September 2009 Veteran's Statement, October 2009 VA Audiological Examination, June 2010 Veteran's Statement, September 2011 VA Audiological Examination, March 2013 Board Hearing Transcript.  Absent contradictory evidence of record, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for recurrent tinnitus is granted.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss.  He has indicated that his hearing loss began in service.  March 2014 Board Hearing Testimony.  The Veteran was provided VA examinations in October 2009 and September 2011.  The October 2009 examiner said he could not provide an opinion on the etiology of the Veteran's hearing loss without resorting to mere speculation.  The September 2011 examiner opined that because the Veteran's in-service hearing test had normal results it is not likely that the Veteran's hearing loss is a result of military noise exposure.  However, it should be noted that the Veteran's in-service hearing tests were whisper tests.  See Service Treatment Records.  "[W]hispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02) (March 18, 2010).  In that letter, the Director of the VA C&P Service stated that "whispered voice tests... cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.; see Nieves-Rodriguez, 22 Vet. App. at 301.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether any current bilateral hearing loss is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to address the etiology of any currently diagnosed bilateral hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following:  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current bilateral hearing loss is etiologically related to the Veteran's active military service?
 
In rendering this opinion, the VA examiner should accept as true the Veteran's account of in-service acoustic trauma and a lack of significant noise exposure after leaving service.

Furthermore, the examiner should disregard the results of any in-service whisper voice tests.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


